PER CURIAM.
On February 4, 1918, a judgment was made and entered to the effect that John H. Wourms be suspended as an attorney and counselor in this and all other courts of the state of Idaho, and prohibited from practicing therein as such for a period of two years, unless otherwise ordered. (In re Wourms, 31 Ida. 291, 170 Pac. 919.)
Now, at this time, good cause appearing therefor, the court of its own motion orders that its judgment of suspension be revoked and that said John H. Wourms be, and he hereby is, restored to his right to practice as an attorney in all the courts of this state.